DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2019 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peavy (US 2005/0080401); in view of Derrick (WO 2007/093778) and Powers (US 8025639).
Regarding Claim 1, Peavey discloses a fluid distribution system for delivering fluid internally of a body of a patient comprising: a hollow needle (engagement member (30); Fig.1) (An extractable engagement member such as needle is also provided, having an elongate tubular body defined by a proximate end and a distal end; parag. [0028], lines 12-14) including a tip (tapered bevel (31)) having a predetermined shape (Fig.1); and an implantable access port (valve port system (1)) including (a) a housing (port housing (12)) that includes a housing fluid outlet (port opening (14)), and (c) a valve member (valve (20)) received in the housing (valve (20) is located inside port housing (12) as seen in Fig.1), the valve member (20) being rotatable relative to the housing (valve 20 is a rotatable member having an exterior surface 20a and an interior surface 20b defining a generally cylindrical wall 21 therebetween; parag. [0031], lines 1-4) and including a valve fluid inlet opening (opening end (21b); Fig.1A) and a valve fluid outlet opening (orifice (26)), the valve member (20) also including a valve inlet passage (groove (23)) extending from the valve fluid inlet opening (21b) through the valve member to the valve fluid outlet opening (26), at least a portion of the valve inlet passage having a predetermined shape that is complementary to the predetermined shape of the tip of the hollow needle (the opening end (21b) have a circular shape that complements the cylindrical shape of the engagement member (30) and the tapered bevel (31) as seen in Fig.3), the valve inlet passage being dimensioned to receive the tip of the needle (Fig.3).
Peavey does not appear to disclose two housing outlets and a septum. Peavey also does not appear to disclose the valve member being rotatable relative to the housing into a first position in which (i) the valve fluid outlet opening communicates with a first one of the at least two housing fluid outlets to permit a flow of fluid from the valve fluid outlet opening to the first one of the at least two housing fluid outlets and (ii) the valve member blocks a second one of the at least two housing fluid outlets, the valve member also being rotatable relative to the housing into a second position in which (i) the valve fluid outlet opening communicates with the second one of the at least two housing fluid outlets to permit a flow of fluid from the valve fluid outlet opening to the second one of the at least two housing fluid outlets and (ii) the valve member blocks the first one of the at least two housing fluid outlets.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peavey to incorporate the teachings of Derrick to have a housing with two outlets and a valve member with two positions in order to deliver fluid to multiple regions in the body.
Powers teaches septum (80; Fig.1) located inside the housing (60; Fig.6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peavey to incorporate the teachings of Powers to have a septum in order to seal the passageway.
Regarding Claim 2, Peavey as modified discloses a fluid distribution system according to claim 1 and further discloses wherein the valve member is rotatable relative to the housing by rotating the needle when the tip of the needle is received in the at least a portion of the valve inlet passage (an activation needle having a low profile protrusion thereon for corresponding engagement with a groove defined longitudinally along an interior surface of the rotatable valve, such that rotation of the needle effects rotation of the valve between an open position, wherein an orifice in the valve is in fluid communication with a fluid flow conduit, and a closed position, wherein fluid communication between the orifice and the conduit is precluded; parag. [0015]).
a fluid distribution system according to claim 1 and Derrick further discloses wherein the valve member when rotated into the first position permits fluid flow from the valve fluid inlet opening through the valve inlet passage and the valve fluid outlet opening into the first one of the at least two housing fluid outlets, the valve member when rotated into the second position permitting fluid flow from the valve fluid inlet opening through the valve inlet passage and the valve fluid outlet opening into the second one of the at least two housing fluid outlets (the rotatable member (178) rotates to allow fluid to flow from inlet (182) connected to a pump through aperture (180) into one of the outlets (174). There can be two positions, the first position is when the fluid flows through the first outlets (174) and blocks the second outlet (174) and the second position is when the fluid flows through the second outlet (174) and blocks the first outlet (page 31, lines 18-24)).
Regarding Claim 4, Peavey as modified discloses a fluid distribution system according to claim 1 and Derrick further discloses wherein the valve member when rotated into the first position blocks fluid flow from the valve fluid inlet opening through the valve inlet passage and the valve fluid outlet opening into a second one of the at least two housing fluid outlets, the valve member when rotated into the second position blocking fluid flow from the valve fluid inlet opening through the valve inlet passage and the valve fluid outlet opening into the first one of the at least two housing fluid outlets (the rotatable member (178) rotates to allow fluid to flow from inlet (182) connected to a pump through aperture (180) into one of the outlets (174). There can be two positions, the first position is when the fluid flows through the first outlets (174) and blocks the second outlet (174) and the second position is when the fluid flows through the second outlet (174) and blocks the first outlet (page 31, lines 18-24)).
a fluid distribution system according to claim 1 and Derrick further discloses wherein the housing (172) includes multiple housing fluid outlets (174), the valve member (178) being rotatable relative to the housing into a first position in which (i) the valve fluid outlet opening communicates with a first one of the multiple housing fluid outlets to permit a flow of fluid from the valve fluid outlet opening to the first one of the multiple housing fluid outlets and (ii) the valve member blocks all other ones of the multiple housing fluid outlets, the valve member also being rotatable relative to the housing into a second position in which (i) the valve fluid outlet opening communicates with a second one of the multiple housing fluid outlets to permit a flow of fluid from the valve fluid outlet opening to the second one of the multiple housing fluid outlets and (ii) the valve member blocks all other ones of the multiple housing fluid outlets, including the first one of the multiple housing fluid outlets (the rotatable member (178) rotates to allow fluid to flow from inlet (182) connected to a pump through aperture (180) into one of the outlets (174). There can be two positions, the first position is when the fluid flows through the first outlets (174) and blocks the second outlet (174) and the second position is when the fluid flows through the second outlet (174) and blocks the first outlet (page 31, lines 18-24)).
Regarding Claim 6, Peavey as modified discloses a fluid distribution system according to claim 1 and Derrick further discloses wherein each housing outlet (174) includes a passage extending from an inner circumferential surface of the housing through the housing to an outer circumferential surface of the housing (the outlets (174) extend from the inner circumferential surface of the housing (172) to the external surface as seen in Fig.7).
Regarding Claim 7, Peavey as modified discloses a fluid distribution system according to claim 1 and further discloses wherein the access port also includes an indicator (indicia that marks a rotational orientation of the valve member relative to the housing (the indicia indicate the rotation of the valve (20) between two positions) (claim 54), the indicator being perceptible by touch (indicia (44) can include tactile indicia (44b)).
Regarding Claim 8, Peavey discloses an implantable access port comprising: (a) a housing (12); and (c) a valve member (20) received in the housing (valve (20) is located inside port housing (12) as seen in Fig.1), the valve member being rotatable relative to the housing (valve 20 is a rotatable member having an exterior surface 20a and an interior surface 20b defining a generally cylindrical wall 21 therebetween; parag. [0031], lines 1-4) and including a valve fluid inlet opening (21b) and a valve fluid outlet opening (26), the valve member (20) also including a valve inlet passage (23) extending from the valve fluid inlet opening (21b) through the valve member to the valve fluid outlet opening (26).
Peavey does not appear to disclose two housing outlets and a septum. Peavey also does not appear to disclose the valve member being rotatable relative to the housing into a first position in which (i) the valve fluid outlet opening communicates with a first one of the at least two housing fluid outlets to permit a flow of fluid from the valve fluid outlet opening to the first one of the at least two housing fluid outlets and (ii) the valve member blocks a second one of the at least two housing fluid outlets, the valve member also being rotatable relative to the housing into a second position in which (i) the valve fluid outlet opening communicates with the second one of the at least two housing fluid outlets to permit a flow of fluid from the valve fluid outlet opening to the second one of the at least two housing fluid outlets and (ii) the valve member blocks the first one of the at least two housing fluid outlets.
Derrick teaches it was known in the art to have a housing (172; Fig.7) with two outlets (174) and a rotatable member (178) that rotates to allow fluid to flow from inlet (182) connected 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peavey to incorporate the teachings of Derrick to have a housing with two outlets and a valve member with two positions in order to deliver fluid to multiple regions in the body.
Powers teaches septum (80; Fig.1) located inside the housing (60; Fig.6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peavey to incorporate the teachings of Powers to have a septum in order to seal the passageway.
Regarding Claim 9, Peavey as modified discloses an implantable access port according to claim 8 and Derrick further discloses wherein the valve member when rotated into the first position permits fluid flow from the valve fluid inlet opening through the valve inlet passage and the valve fluid outlet opening into the first one of the at least two housing fluid outlets, the valve member when rotated into the second position permitting fluid flow from the valve fluid inlet opening through the valve inlet passage and the valve fluid outlet opening into the second one of the at least two housing fluid outlets (the rotatable member (178) rotates to allow fluid to flow from inlet (182) connected to a pump through aperture (180) into one of the outlets (174). There can be two positions, the first position is when the fluid flows through the first outlets (174) and blocks the second outlet (174) and the second position is when the fluid flows through the second outlet (174) and blocks the first outlet (page 31, lines 18-24)).
an implantable access port according to claim 8 and Derrick further discloses wherein the valve member when rotated into the first position blocks fluid flow from the valve fluid inlet opening through the valve inlet passage and the valve fluid outlet opening into a second one of the at least two housing fluid outlets, the valve member when rotated into the second position blocking fluid flow from the valve fluid inlet opening through the valve inlet passage and the valve fluid outlet opening into the first one of the at least two housing fluid outlets (the rotatable member (178) rotates to allow fluid to flow from inlet (182) connected to a pump through aperture (180) into one of the outlets (174). There can be two positions, the first position is when the fluid flows through the first outlets (174) and blocks the second outlet (174) and the second position is when the fluid flows through the second outlet (174) and blocks the first outlet (page 31, lines 18-24)).
Regarding Claim 11, Peavey as modified discloses an implantable access port according to claim 8 and Derrick further discloses wherein the housing (172) includes multiple housing fluid outlets (174), the valve member (178) being rotatable relative to the housing into a first position in which (i) the valve fluid outlet opening communicates with a first one of the multiple housing fluid outlets to permit a flow of fluid from the valve fluid outlet opening to the first one of the multiple housing fluid outlets and (ii) the valve member blocks all other ones of the multiple housing fluid outlets, the valve member also being rotatable relative to the housing into a second position in which (i) the valve fluid outlet opening communicates with a second one of the multiple housing fluid outlets to permit a flow of fluid from the valve fluid outlet opening to the second one of the multiple housing fluid outlets and (ii) the valve member blocks all other ones of the multiple housing fluid outlets, including the first one of the multiple housing fluid outlets (the rotatable .
Regarding Claim 12, Peavey as modified discloses an implantable access port according to claim 8 and Derrick further discloses wherein each housing outlet (174) includes a passage extending from an inner circumferential surface of the housing through the housing to an outer circumferential surface of the housing (the outlets (174) extend from the inner circumferential surface of the housing (172) to the external surface as seen in Fig.7).
Regarding Claim 13, Peavey as modified discloses an implantable access port according to claim 8 and further discloses also including an indicator (44) that marks a rotational orientation of the valve member relative to the housing (the indicia indicate the rotation of the valve (20) between two positions) (claim 54), the indicator being perceptible by touch (indicia (44) can include tactile indicia (44b)).
Regarding Claim 14, Peavey discloses a method of delivering fluid internally of a body of a patient, the method comprising the steps of: (a) implanting in the patient an access port (1) comprising a housing (12), and a valve member (20) received in the housing (valve (20) is located inside port housing (12) as seen in Fig.1), the valve member (20) being rotatable relative to the housing (valve 20 is a rotatable member having an exterior surface 20a and an interior surface 20b defining a generally cylindrical wall 21 therebetween; parag. [0031], lines 1-4) and including a valve fluid inlet opening (21b) and a valve fluid outlet opening (26), the valve member (20) also including a valve inlet passage (23) extending from the valve fluid inlet opening (21b) through the valve member to the valve fluid outlet opening (26), at least a portion of the valve inlet passage having a predetermined shape (Fig.1A); (b) inserting a hollow needle (30) into the access port (1), the needle including a tip (31) with a predetermined shape (Fig.1) that is complementary to the predetermined shape of the at least a portion of the valve inlet passage of the valve member (the opening end (21b) have a circular shape that complements the cylindrical shape of the engagement member (30) and the tapered bevel (31) as seen in Fig.3), the needle being inserted into the access port such that the tip of the needle is received in the at least a portion of the valve inlet passage of the valve member (Fig.3); (c) rotating the needle while the tip of the needle is received in the at least a portion of the valve inlet passage of the valve member to rotate the valve member relative to the housing of the access port so that the valve member is rotated into the first position (an activation needle having a low profile protrusion thereon for corresponding engagement with a groove defined longitudinally along an interior surface of the rotatable valve, such that rotation of the needle effects rotation of the valve between an open position, wherein an orifice in the valve is in fluid communication with a fluid flow conduit, and a closed position, wherein fluid communication between the orifice and the conduit is precluded; parag. [0015]); and (d) delivering a flow of fluid to the hollow needle so that the fluid flows through the needle and out of the valve fluid outlet opening to the first one of the at least two housing fluid outlets (parag. [0015]).
Peavey does not appear to disclose two housing outlets and a septum. Peavey also does not appear to disclose the valve member being rotatable relative to the housing into a first position in which (i) the valve fluid outlet opening communicates with a first one of the at least two housing fluid outlets to permit a flow of fluid from the valve fluid outlet opening to the first 
Derrick teaches it was known in the art to have a housing (172; Fig.7) with two outlets (174) and a rotatable member (178) that rotates to allow fluid to flow from inlet (182) connected to a pump through aperture (180) into one of the outlets (174). There can be two positions, the first position is when the fluid flows through the first outlets (174) and blocks the second outlet (174) and the second position is when the fluid flows through the second outlet (174) and blocks the first outlet (page 31, lines 18-24)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peavey to incorporate the teachings of Derrick to have a housing with two outlets and a valve member with two positions in order to deliver fluid to multiple regions in the body.
Powers teaches septum (80; Fig.1) located inside the housing (60; Fig.6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peavey to incorporate the teachings of Powers to have a septum in order to seal the passageway.
Regarding Claim 15, Peavey as modified discloses a method according to claim 14 and further discloses wherein the step of rotating the needle while the tip of the needle is received in the at least a portion of the valve inlet passage of the valve member also includes rotating the valve member out of the first position and into the second position so that the fluid flows through the needle and out of the valve fluid outlet opening to the second one of the at least two housing fluid outlets (the engagement member (30) rotates when inserted into groove (23) to rotate valve member (20) between two positions (Figs.1 and 3) so that fluid flows from the engagement member (30) and out of conduit (16)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783